Case 3:21-cv-00197-HRH Document 1-3 Filed 08/25/21 Page 1 of 8
                                               Exhibit 2
                                               Page 1 of 8
Case 3:21-cv-00197-HRH Document 1-3 Filed 08/25/21 Page 2 of 8
                                               Exhibit 2
                                               Page 2 of 8
Case 3:21-cv-00197-HRH Document 1-3 Filed 08/25/21 Page 3 of 8
                                               Exhibit 2
                                               Page 3 of 8
Case 3:21-cv-00197-HRH Document 1-3 Filed 08/25/21 Page 4 of 8
                                               Exhibit 2
                                               Page 4 of 8
Case 3:21-cv-00197-HRH Document 1-3 Filed 08/25/21 Page 5 of 8
                                               Exhibit 2
                                               Page 5 of 8
Case 3:21-cv-00197-HRH Document 1-3 Filed 08/25/21 Page 6 of 8
                                               Exhibit 2
                                               Page 6 of 8
Case 3:21-cv-00197-HRH Document 1-3 Filed 08/25/21 Page 7 of 8
                                               Exhibit 2
                                               Page 7 of 8
Case 3:21-cv-00197-HRH Document 1-3 Filed 08/25/21 Page 8 of 8
                                               Exhibit 2
                                               Page 8 of 8
